In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-858V
                                    Filed: December 19, 2014

****************************
KAREN C. BONNER,                       *
                                       *
                   Petitioner,         *
                                       *      Ruling on Entitlement; Concession;
           v.                          *      Special Processing Unit; Flu Vaccine;
                                       *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *      Administration; SIRVA;
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Temple W. Cabell, Esq., Cabell Law Firm, P.C., Richmond, VA, for petitioner.
Glenn MacLeod, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On September 17, 2014, Karen C. Bonner filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury after
receiving the Fluzone [“flu”] vaccine on October 13, 2011. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On December 19, 2014, respondent filed a status report indicating she “agrees
that a preponderance of the medical evidence indicates that petitioner suffered a right
shoulder injury related to vaccine administration (“SIRVA”), which was causally related
to the flu vaccination she received on October 13, 2011.” Status Report at 1.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master




                                        2